Citation Nr: 1044334	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  98-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran's death was the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 
1996.  The exact dates of his service have not been verified.  
His service ended with his death in a motor vehicle accident 
(MVA).  The appellant is the custodian and mother of the 
Veteran's minor daughter.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2008 Order of the Court of Appeals of 
Veterans' Claims (CAVC) granting a joint motion for remand (JMR).  
Originally, the claim was on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The appellant had a hearing 
before the Board in January 2005 and the transcript is of record.

The case was brought before the Board in August 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim and to ensure compliance with the 
December 2008 CAVC Order and JMR.  The requested development 
having been completed, the case is once again before the Board 
for appellate consideration of the issue on appeal. 




FINDINGS OF FACT

1. The Veteran's death occurred on June [redacted], 1996, while he was on 
active duty and was caused by blunt-force trauma sustained in a 
MVA.

2. The Veteran operated the vehicle on June [redacted], 1996 without a 
seatbelt and at an excessive speed after consuming alcoholic 
beverages and after entering a heated argument with his wife. 

3. The Veteran's operation of the vehicle without a seatbelt, at 
excessive speed after consuming alcoholic beverages and in an 
emotionally heated mental state was the proximate cause of the 
accident which caused his death.

4. The Veteran deliberately and intentionally operated the car on 
June [redacted], 1996 with knowledge of, or wanton and reckless disregard 
of, the probable consequences.


CONCLUSION OF LAW

The Veteran's death was the result of his own willful misconduct, 
and his death was not incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1110 and 5107 (1996) (2002); 38 C.F.R. §§ 3.1(m), (n), 
3.102 and 3.301 (1996) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The appellant has claimed VA benefits on behalf of the Veteran's 
biological daughter, claiming that the daughter is entitled to 
death benefits because her father, the Veteran, was killed in a 
MVA on June [redacted], 1996, while he was on active duty.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Where a veteran's death occurs while on active duty, the death is 
presumed to have occurred in the line of duty.  38 U.S.C.A. § 
105.  Direct service connection, however, may be granted only 
when a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 
(emphasis added).

In short, the line of duty presumption is rebuttable where the 
"preponderance of the evidence" indicates the veteran's death 
was due to his own willful misconduct.  Thomas v. Nicholson, 423 
F.3d 1279 (Fed. Cir. 2005).  In fact, the Federal Circuit has 
held that a finding of willful misconduct precludes a finding of 
service connection for the purposes of DIC entitlement under 38 
U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 
(2007).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action. 

 (1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its 
probable consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3) Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death. 

38 C.F.R. § 3.1(n).

Here, the facts are not in dispute.  The Veteran, while on active 
duty, was confronted by his wife on June [redacted], 1996 over a domestic 
dispute involving an alleged mistress, which ensued into a heated 
argument.  The Veteran proceeded to his wife's car to drive off, 
but his wife quickly stepped into the back seat of the car prior 
to his departure.  From eye witness account, his wife was wearing 
a seat belt, but he was not.  Investigative reports conclude the 
Veteran then proceeded to drive at a minimum speed of 81.5 miles 
per hour (mph) on a 55 mph speed limit road, attempted a slight 
curve at the excessive speed and drove off the road hitting a 
tree.  Both passengers were killed.  

Prior to a complete police investigation, to include autopsy and 
laboratory testing, the Army conducted a "line-of-duty" 
investigation and concluded in a July 1996 report that the 
Veteran was killed in an injury incurred in the line of duty. 

A subsequent Army investigative report, dated October 1996, 
concluded the Veteran had committed negligent homicide.  The 
report noted the Veteran's excessive speed and the fact that his 
blood alcohol content was at .063 percent (although his urine 
alcohol content was .088 percent).  A psychological autopsy 
report also noted the Veteran's alcohol content and the fact that 
one open beer can was found at the scene of the accident.  The 
psychologist, however, opined that "Alcohol does not appear to 
be an issue in the accident, but the heated emotions and 
potential for arguing in the car seem to be likely contributors 
to [the Veteran's] lack of concentration to his driving."  In 
the psychologist's opinion, the Veteran's cause of death was 
"accidental due to excessive speed, and not due to suicide."

The Board notes that a service department finding that injury, 
disease or death was occurred in the line of duty will be binding 
on the Department of Veterans Affairs unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the Department of Veterans Affairs.  38 C.F.R. § 
3.1(m).  In this case, the Board concludes that the Army's 
subsequent October 1996 report is based on more thorough and 
complete information and is thus far more probative than the July 
1996 finding that the Veteran's death was incurred in the line of 
duty.  Additionally, for reasons to be discussed more thoroughly 
below, the Board concludes that the July 1996 determination is 
not binding on the VA because it is patently inconsistent with 
the relevant facts and law. 

The relevant inquiry here is whether the Veteran's collective 
actions constituted willful misconduct, thus barring direct 
service connection for his untimely death.  The Board concludes 
they did. 

In vehicular accidents, VA will consider combined factors such as 
evidence of excessive speed, improper diversion of attention to 
companions, or use of intoxicants.  M21-1MR, Part III.v.1.D.17.d.  
From the collective investigative evidence, the relevant facts 
that may have contributed to the Veteran's death include: (1) 
driving shortly after consuming alcohol; (2) driving at excessive 
speed; (3) driving without a seatbelt; (4) driving while in an 
emotionally heated state of mind; (5) operating the car in a 
gross and reckless manner.  All of these factors were done by the 
Veteran deliberately "...with knowledge of or wanton and reckless 
disregard of its probable consequences." 38 C.F.R. § 3.1(n)(1).

With regard to the Veteran's alcoholic consumption, the simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption to 
that effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability or 
death, the disability or death will be considered the result of 
the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).

In this case, the Veteran's blood alcohol content was only 
measured at .063 percent.  At that time, Georgia law defined 
"intoxication" to start at .10 percent.  Ga. Code Ann., § 40-6-
391(a)(5) (1996).  Additionally, under Georgia law, "any person 
who drives any vehicle in reckless disregard for the safety of 
persons or property commits the offense of reckless driving."  
Ga. Code Ann., § 40-6-390(a) (1996).

In citing Georgia law, the Board notes that it is not 
"adopting" state law in this decision, but rather is 
considering the local definitions of "intoxication" and 
"reckless driving" in determining whether the Veteran's actions 
constituted "willful misconduct."  See Yeoman v. West, 140 F.3d 
1443 (Fed. Cir. 1998) (considering local law, without 
"adopting" law contrary to Veteran's law, is not 
unconstitutionally vague in establishing the criteria that could 
constitute willful misconduct). 

Similar to Georgia law, blood alcohol content percentages lower 
than .10 do not raise a presumption of intoxication under VA's 
Adjudication Procedure Manual M21-1, (M21-1), Part IV, Chapter 
11, 11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the Departments of 
the Army, Navy and Air Force).  Blood alcohol content percentages 
from .05 to .10, however, do raise considerations of loss of 
judgment and muscular coordination.  Id.; see also Forshey v. 
West, 12 Vet. App. 71 (1998) (noting such consideration for blood 
alcohol content in the range of .08 to .10), en banc affirmed, 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

The Board concludes that while it is clear that the Veteran 
consumed some amount of alcohol prior to driving, it is not 
possible to find with any degree of certainty that the Veteran 
was legally intoxicated at the time of the MVA or that alcohol 
substantially contributed to the Veteran's death.  The point in 
this case, though, is regardless of the amount of the Veteran's 
alcohol consumption, his actions were the proximate cause of his 
death.  Proximate cause is "[t]hat which, in a natural and 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred." BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see 
Forshey, supra.  Proximate cause is "[t]he dominant, moving or 
producing cause. The efficient cause; the one that necessarily 
sets the other causes in operation." BLACK'S at 1103.  In this 
case, what can be deduced from the evidence is that the Veteran 
was likely impaired due to a combination of a heated emotional 
state and alcohol consumption.  What is absolutely clear from the 
evidence is that the Veteran's operation of his motor vehicle in 
a reckless and negligent manner was the proximate cause of his 
death.

Two eye witnesses of the incidents leading up to the Veteran's 
death include his step-son and his step-son's girlfriend.  Both 
testified as to the Veteran's argument with his wife, which 
increasingly escalated prior to the Veteran driving.  Neither can 
say for sure whether the argument continued in the car, but it is 
clear he entered the car already emotionally charged and without 
a seatbelt.  Both witnesses proceeded to follow the Veteran, but 
failed to keep up the same speed as the Veteran turned the curve.  
The testimonies are fully corroborated with the accident and 
investigative reports.  It is evident both from forensic 
investigation and eye witness that the Veteran was traveling over 
80 mph at the time of the collision and did not attempt to slow 
down or brake even upon approaching the curve where the accident 
occurred, as evidenced by the tire markings left when the car 
left the road.

The accident investigative report indicates that the road 
conditions were good, with dry conditions and free of foreign 
matter, and that the weather was hot and clear.  The accident, 
then, was caused by excessive speed and not by some contributory 
weather- or road-related condition. 

It is the Board's opinion that the manner in which the Veteran 
operated his motor vehicle at the time of the accident amounted 
to willful misconduct, and the overall evidence of the 
circumstances leading up to the event are sufficient to rebut the 
line-of-duty presumption with respect to his injuries and death.  
It is unclear whether the Veteran was arguing with his wife while 
driving because the only witnesses to those events are deceased.  
However, it is clear from the evidence that the Veteran was 
driving in an emotionally charged state at excessive speed, 
especially in light of the curve and the Veteran's probable 
knowledge of the road.  

The Veteran chose to operate the car in a dangerous manner, which 
amounted to willful misconduct because his actions "involved 
deliberate or intentional wrongdoing with knowledge of or wanton 
and reckless disregard of its probable consequences." 38 C.F.R. 
§ 3.1(n)(1).  Evidence that the Veteran was speeding and struck a 
stationary object (namely, a tree) after driving off a road, 
combined with the evidence of at least some alcoholic consumption 
provides sufficient evidence to create a reasonable finding of 
wantonness.  Sharp v. Egler, 658 F.2d 480 (7th Cir. 1981).  

The appellant argues that the Veteran's death was not due to 
alcohol intoxication or any other "intentional" act, but rather 
as a result of an unfortunate accident.  The Board disagrees.

The Court has held that failure to act wisely, without adequate 
findings or bases, is not sufficient for finding willful 
misconduct.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  In 
that case, a veteran died in a motorcycle accident where he 
struck a rock and incurred significant head and body injuries.  
At the time, the passenger indicated the motorcycle ride was done 
at 2 in the morning after a night of drinking beer and the 
Veteran drove the motorcycle at an excessive speed, without a 
helmet and recklessly doing "wheelies."  The accident occurred 
in Italy, in the middle of the night, with no eye witnesses other 
than the passenger, who was severely injured in the accident.  
The Court found the Board did not provided adequate reasons and 
bases of specific findings of intentional acts that ultimately 
led to the Veteran's demise.  Rather, the Court found too many 
unknown variables may have been relied on by the Board in issuing 
a denial of the claim.    

The case is distinguishable here because in Smith the motorcycle 
accident occurred late in the night in Italy with very little 
evidence of the contributing factors of the accident.  The Board 
concluded the Veteran acted with willful misconduct because he 
drove the motorcycle intoxicated, at an excessive speed and 
without a helmet.  The Court concluded the Board would need to 
provide further reasons and bases explaining how the evidence, to 
include investigative reports, autopsy, and eye witness 
testimony, establish that these intentional acts of the Veteran 
caused his death.  The issue in dispute in that case was whether 
there was enough information to base a conclusive finding of 
willful misconduct.

In contrast, in Forshey v. West, 12 Vet. App. 71 (1998), the 
Court affirmed the Board's decision finding willful misconduct 
where the Court found the Board met the standard of the manuals 
and regulations indicating a finding of willful misconduct should 
not be based on "inconclusive evidence."  Id., en banc 
affirmed, Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  
In that case, a veteran died from injuries sustained in a 
motorcycle accident when he hit a big boulder.  At the time of 
the accident, the weather was clear, the Veteran was not speeding 
and the investigative report concluded the motorcycle did not 
suffer any mechanical breakdown.  Rather, the Veteran was found 
without a helmet and with a blood alcohol level of .139%.  Based 
on those two intentional acts, which were conclusively reported, 
the Board determined the Veteran's death was due to his own 
willful misconduct.  The Court upheld the Board's decision 
finding no clear error of fact or law.  

In this case, the Board has considered the appellant's main 
arguments.  She claims the Veteran was not legally intoxicated 
and therefore alcohol was not the reason for this accident.  She 
further cites to Smith in her brief before the CAVC claiming the 
Veteran merely acted "unwisely."  That is, the appellant's 
representative argues the evidence does not establish that but 
for the Veteran's intentional actions the death would not have 
occurred.  Rather, the Veteran's intentional actions amount to 
"unwise" choices and not wanton disregard to probable 
consequences.  The Board disagrees.

Unlike the circumstances in Smith, the Veteran's MVA occurred 
during the day with two eye-witnesses following behind.  Autopsy 
and investigative reports are consistent with eye-witness 
account.  Unlike Smith, the facts are not in dispute.  

The Board concedes that it is inconclusive whether alcohol played 
a key role in this accident.  As explained above, however, the 
Board is not relying on alcohol involvement in concluding the 
Veteran's death was due to his own willful misconduct.  Rather, 
the Board relies on conclusive evidence showing the Veteran made 
several deliberate and intentional acts of wrongdoing with wanton 
and reckless disregard of probable consequences that caused his 
ultimate demise.  As indicated above, while it is unknown whether 
the Veteran continued arguing with his wife in the car while he 
was driving, it is undeniably clear that the Veteran sat behind 
the wheel and drove the vehicle after a heated argument with his 
wife and alleged mistress.  Eye witnesses who saw the Veteran's 
heated argument with his wife and alleged mistress and who saw 
him subsequently get behind the wheel of his car undoubtedly 
establish the Veteran drove in a heated emotional state.  It is 
not in dispute that the Veteran was not wearing a safety belt.  
Also not in dispute is the fact that the Veteran drove at an 
excessive speed, over 80 miles per hour, and did not make any 
efforts to brake or slow down at the time he took a turn in the 
road.  

The appellant's representative argues that there is no proof that 
if the Veteran did not make these choices, then he would have 
lived.  For example, the appellant's representative indicates it 
is mere speculation to conclude had the Veteran been wearing his 
seat belt he would have lived.  Willful misconduct here is found 
based on the totality of many intentional choices with wanton 
disregard of probable consequences that were made by the Veteran 
causing his own demise.  

The nature of the Veteran's accident is that his car ran off the 
road and hit a tree.  The evidence indicates the weather was 
clear, and the road was in good shape.  The reports also conclude 
the Veteran was traveling at least over 80 miles per hour and did 
not attempt to brake at a turn in the road.  Eye witness accounts 
indicate the Veteran and his wife were in a heated argument prior 
to driving.  These are conclusive facts supporting a finding of 
willful misconduct.  

The Board concludes the Veteran's intentional acts of excessively 
speeding at a turn in the road in an emotionally heated state 
without a seat belt showed intentional wrongdoing with wanton and 
reckless disregard of probable consequences.  Similar to Forshey, 
there are specific known intentional acts taken by the Veteran 
that led to his demise.  

The appellant's representative also raises the argument that, 
according to the October 1996 Army Investigative Report, the 
Veteran committed "negligent homicide," which according to the 
Uniform Code of Military Justice is a "lesser included offense 
of involuntary manslaughter."  The underlying point of the 
appellant's argument is that the VA's finding of "willful 
misconduct," which requires a showing of "deliberate or 
intentional" acts, is in contrast to the finding that the the 
Veteran committed "negligent homicide," which merely requires a 
showing of "the absence of due care."  See, Appellant's Brief 
to the CAVC at 20-21.

At the outset, the Board notes that VA disability benefits, to 
include death benefits, are governed by VA regulations and 
statutes, and not criminal codes, local law or the Uniform Code 
of Military Justice.  See 38 C.F.R. § 19.5 (2010)(indicating the 
Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs).  Indeed, 
the Board is not permitted to "adopt" law contrary to Veteran's 
law.  See Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998). 

Accordingly, the definition of "willful misconduct" as 
described by VA regulations may very well reflect a standard in 
conflict with the Uniform Code of Military Justice because the 
context in which the term is applied is vastly different.  In 
this case, the Board is determining the appellant's entitlement 
to death benefits.  The Board is not determining what, if any, 
crime the Veteran could be charged with under the Uniform Code of 
Military Justice.

Accordingly, as indicated above, VA regulations define willful 
misconduct as an act involving conscious wrongdoing or known 
prohibited action.  "It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences."  38 C.F.R. §3.1(n)(1) 
(emphasis added).

For reasons explained in detail above, the Board finds the 
Veteran committed several deliberate and intentional actions of 
wrongdoing with wanton and reckless disregard of its probable 
consequences.  For example, the Veteran drove over 80 miles per 
hour in an emotional heated state and failed to make any attempt 
to slow down upon taking a turn.  There is no doubt that these 
were deliberate, intentional acts because he was the driver of 
the car.  This fact is not in dispute. 

Rather, it appears the appellant is arguing that the Board must 
prove the Veteran intended to die in order to prove willful 
misconduct.  That simply is contrary to the applicable law.  
Rather, "willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death."  38 C.F.R. 
§ 3.1(n)(3).  In this case, the Veteran's reckless choices were 
indeed the proximate cause of the motor vehicle accident as 
evidenced by the October 1996 Army Investigative Report, eye 
witness account and the other evidence as described above.  
Again, this fact is not in dispute.  The mere fact that it was an 
"accident" versus suicide has no bearing on a willful 
misconduct determination for VA benefit purposes.  See Myore v. 
Nicholson, 489 F.3d 1207, 1212 (2007).  In Myore, the Federal 
Circuit upheld the Board's finding of willful misconduct where a 
Veteran drunkenly played a game of Russian roulette with his 
friends and died of a self-inflicted gunshot wound to the head.  
Id.  The Board concluded that the Veteran's death was an 
accident, not suicide, but nonetheless willful misconduct 
barring VA death benefits to the appellant because the Veteran 
exhibited wanton disregard to the probable consequences of his 
action.  Id.  Again, this decision was affirmed by the Federal 
Circuit.  Id.

Although the Board is sympathetic to the plight of the appellant 
and the Veteran's surviving daughter, the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'" See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992).  Unfortunately, the totality of the 
circumstances in this case clearly indicates the Veteran was at 
fault in causing his own death through his willful misconduct.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

The claim was previously remanded to provide the appellant 
further notice pursuant to the December 2008 JMR.  The Board 
concludes the notice requirements were met in this case by a 
letter sent to the appellant in October 2009.  That letter 
advised the appellant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The October 2009 
letter contained all the elements required in Hupp. 

Additionally, the October 2009 letter contained the legal 
definition of relevant terms such as "line of duty" and 
"willful misconduct."  The 2009 letter also provided the 
language from 38 C.F.R. § 3.301 indicating service connection and 
DIC benefits are warranted for disabilities (or death) incurred 
in the line of duty unless due to the Veteran's own willful 
misconduct.  The letter further included the language from § 
3.301 specifically dealing with how alcohol use and intoxication 
are defined, weighed and considered in willful misconduct cases.  
The letter further explained how effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to an appellant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was not done in this case since the 
initial decision was rendered prior to enactment of the VCAA.  
However, this was not prejudicial to the appellant, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to her in May 2010. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's relevant service records are in the file.  
Investigative records identified have been obtained along with 
any and all evidence used in the investigation of the Veteran's 
death.  The appellant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In this case, the 
police investigative records include autopsy and psychological 
autopsy reports, which sufficiently opine as to whether the 
Veteran's death can be directly attributed to service.  An 
administrative decision, moreover, was also reached regarding 
whether the Veteran's death occurred in the line of duty.  
Further opinion is not needed because, at a minimum, there is no 
persuasive evidence that the Veteran's death was incurred in the 
line of duty.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to assist 
the appellant.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  

	(CONTINUED ON NEXT PAGE)






ORDER

The Veteran's death was the result of his own willful misconduct 
and, therefore, the benefit sought on appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


